Order filed, October 01, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00522-CR
                                ____________

                  JOSHUA EUGENE PLASTER, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 73810


                                     ORDER

      The reporter’s record in this case was due September 17, 2015. See Tex. R.
App. P. 35.1. On September 21, 2015, Robin Rios filed a motion for extension of
time to file the record which was granted until September 28, 2015. The court has
not received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.
      We order Robin Rios, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM